                          Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 1 of 15


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                OFS International, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7735 Miller Road #3
                                  Houston, TX 77049
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://ofsint.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 2 of 15
Debtor    OFS International, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                           Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 3 of 15
Debtor    OFS International, LLC                                                                        Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor      See Rider 1                                                  Relationship               Affiliate
                                                                Southern District of
                                                    District    Texas                       When      5/31/21                Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or              No
    have possession of any
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                           50-99                                          5001-10,000                               50,001-100,000
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                            Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 4 of 15
Debtor   OFS International, LLC                                                          Case number (if known)
         Name


16. Estimated liabilities        $0 - $50,000                             $1,000,001 - $10 million               $500,000,001 - $1 billion
                                 $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 5 of 15




                                               y




      /s/ Joshua W. Wolfshohl                   05.31.2021
             Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 6 of 15




                                            Rider A

                   Pending Bankruptcy Cases Filed by Affiliates of the Debtor

       On the date hereof, each of the affiliated entities listed below (collectively, the
“Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States
Code in the United States Bankruptcy Court for the Southern District of Texas. The Debtors
have filed a motion requesting that the chapter 11 cases of these entities be consolidated for
procedural purposes only and jointly administered pursuant to Rule 1015(b) of the Federal Rules
of Bankruptcy Procedure.

                      Company                                          EIN No.
OFSI Holding LLC                                      XX-XXXXXXX
OFS International, LLC                                XX-XXXXXXX
Threading and Precision Manufacturing LLC             80­0898899




10669175_1
             Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 7 of 15



                                 OMNIBUS WRITTEN CONSENT
                                          OF THE

                                        BOARD OF MANAGERS
                                                OF
                                         OFSI HOLDING, LLC

                                                AND

                                    BOARD OF DIRECTORS
                                             OF
                                   OFS INTERNATIONAL LLC

                                                AND

                                 THE SOLE MANAGER
                                         OF
                      THREADING & PRECISION MANUFACTURING LLC

                                            May 31, 2021

        The undersigned, being all of the members of the Board of Managers, all of the members of the
Board of Directors, the sole member, or the sole manager, as applicable (each, a “Governing Authority”
and collectively, the Governing Authority”), of OFSI Holding, LLC, a Delaware limited liability
company, OFS International LLC, a Delaware limited liability company, Threading & Precision
Manufacturing LLC, a Delaware limited liability company (each a “Company” and collectively, the
“Companies”), do hereby consent to and adopt the following resolutions and take the following actions
without a meeting, by written consent (this “Consent”):

        Proper Officers

       NOW, THEREFORE, BE IT RESOLVED, that for purposes of these resolutions, the term
“Proper Officers” shall mean Alexei Ratnikov, the Company’s Designated Representative, and solely for
the purposes of attesting to, or certifying the authenticity of signatures, documents, instruments or
agreements, the Secretary or any Assistant Secretary of such Company.

        Filing of Bankruptcy Petition

        WHEREAS, pursuant to the applicable organizational documents, each Governing Authority has
exclusive and complete authority and discretion to manage the operation and affairs of the applicable
Company and to make all decisions regarding the business of such Company;

        WHEREAS, each Governing Authority, acting pursuant to the laws of the State of Delaware, has
considered the financial and operational aspects of the applicable Company’s business;

      WHEREAS, each Governing Authority has reviewed the historical performance of the applicable
Company and the current and long-term liabilities of such Company; and

        WHEREAS, each Governing Authority has analyzed each of the strategic alternatives available to
the applicable Company.




11063359v2
             Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 8 of 15



         NOW, THEREFORE, BE IT RESOLVED, that in the judgment of each Governing Authority, it
is desirable and in the best interests of the applicable Company, its creditors, employees and other
interested parties that a petition be filed by such Company seeking relief under the provisions of Chapter
11 of Title 11 of the United States Code (the “Bankruptcy Code”);

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized on
behalf of the applicable Company to execute, verify and file all petitions, schedules, lists, and other
papers or documents, and to take and perform any and all further actions and steps that such Proper
Officer deems necessary, desirable and proper in connection with such Company’s Chapter 11 case, with
a view to the successful prosecution of such case;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized on
behalf of the applicable Company to execute, verify and file all petitions, schedules, lists, and other
papers or documents, and to take and perform any and all further actions and steps that such Proper
Officer deems necessary, desirable and proper in connection with Chapter 11 case of a subsidiary of such
Company, with a view to the successful prosecution of such case;

        RESOLVED FURTHER, that the Proper Officers, on behalf of the applicable Company, are
authorized, empowered and directed to retain the law firm of Porter Hedges LLP (“PH”). as bankruptcy
counsel. and Chiron Financial LLC, as financial advisor and investment banker, to represent and assist
such Company in carrying out its duties under Chapter 11 of the Bankruptcy Code, and to take any and all
actions to advance such Company’s rights in connection therewith, and the Proper Officers are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application for
authority to retain the services of PH;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized and
directed to employ any other professionals necessary to assist the applicable Company in carrying out its
duties under the Bankruptcy Code; and in connection therewith, such Proper Officer is hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to or
immediately upon the filing of the Chapter 11 case and cause to be filed appropriate applications with the
bankruptcy court for authority to retain the services of any other professionals, as necessary, and on such
terms as are deemed necessary, desirable and proper;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized and
empowered to obtain post-petition financing according to terms which may be negotiated by the
management of the applicable Company, including under debtor-in-possession credit facilities or the use
of cash collateral; and to enter into any guaranties and to pledge and grant liens on its assets as may be
contemplated by or required under the terms of such post-petition financing or cash collateral agreement;
and in connection therewith, such Proper Officer is hereby authorized and directed to execute appropriate
loan agreements, cash collateral agreements and related ancillary documents;

         RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized on
behalf of the applicable Company to take any and all actions, to execute, deliver, certify, file and/or
record and perform any and all documents, agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities or certificates and to take any and all
actions and steps deemed by such Proper Officer to be necessary or desirable to carry out the purpose and
intent of each of the foregoing resolutions and to effectuate a successful Chapter 11 case, including, but
not limited to the development, filing and prosecution to confirmation of a Chapter 11 plan and related
disclosure statement; and



                                                    2
11063359v2
             Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 9 of 15



          RESOLVED FURTHER, that any and all actions heretofore taken by the Proper Officers or the
Governing Authority in the name and on behalf of the applicable Company in furtherance of the purpose
and intent of any or all of the foregoing resolutions be, and hereby are, ratified, confirmed, and approved
in all respects.

Bank Accounts

        WHEREAS, each Governing Authority deems it advisable and in the best interests of the
applicable Company to open banking accounts on behalf of such Company with East West Bank.

        NOW, THEREFORE, BE IT RESOLVED, that the Proper Officer of each Company be and is
hereby authorized for and on behalf of such Company to open banking accounts with East West Bank;

        RESOLVED FURTHER, that the banking resolutions or other documentation, the form of which
is provided by East West Bank, be and is hereby authorized and approved, and the signatories of the
applicable Company referenced in such bank resolutions and documentation be and are hereby
authorized, for and on behalf of such Company; and

        RESOLVED FURTHER, the Proper Officer of each Company be and is hereby authorized for
and on behalf of such Company to do all acts and things and to execute, deliver and file any and all
documents, agreements and instruments as such Proper Officer may in his or her sole discretion consider
necessary or advisable or useful in order to implement any of the foregoing.

General

        RESOLVED FURTHER, that all acts and deeds heretofore done or actions taken by a Governing
Authority or any officer or agent of a Company for and on behalf of such Company in entering into,
executing, acknowledging or attesting any arrangements, agreements, instruments, or documents in
carrying out the terms and intentions of the foregoing preambles and resolutions be and each of them
hereby are ratified, approved, and confirmed in all respects as the acts and deeds of such Company;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized,
directed, and empowered, in the name and on behalf of the applicable Company, to take further action as
he may deem necessary or advisable in connection with the above-referenced transactions, including
execution of any document necessary to complete the above-referenced transactions; and

         RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is, authorized,
directed and empowered, in the name and on behalf of the applicable Company, to execute and deliver or
cause to be executed and delivered any and all other agreements, certificates, reports, applications,
notices, letters or other documents (including all instruments contemplated by any of the above
documents), and to do or cause to be done any and all further acts as such Proper Officer shall deem
necessary, appropriate or desirable to comply with the applicable laws and regulations of any jurisdiction
(domestic or foreign) or otherwise permit such Company to fully and promptly carry out the purposes and
intent of the foregoing preambles and resolutions and to consummate the transactions contemplated
thereby, and any such action taken or any agreement, amendment, certificate, report, application, notice,
letter or other document executed and delivered by them or any of them in connection with any such
action shall be conclusive evidence of their or his or her authority to take, execute and deliver the same.



                                         [Signature page follows]


                                                    3
11063359v2
Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 10 of 15
Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 11 of 15
Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 12 of 15
Date Last Updated: 5/31/2021
                                    Case 21-31784 Document 1 TopFiled     in TXSB on 05/31/21 Page 13 of 15
                                                                 30 Unsecured Creditors                                                                                                                         Preliminary Draft




    Fill in this information to identify the case:
    Debtor name: OFS INTERNATIONAL LLC, et al.,                                                                                            Check if this is an amended filing
    United States Bankruptcy Court for the: Southern District of Texas
    Case number (If known):__________
    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of the 30 Creditors Who Have Unsecured Claims and Are Not Insiders

                                                                                                                                                                                        Amount of unsecured claim
                                                                                                             Nature of the claim (for
                                                                                                             example, trade debts, bank Indicate if claim is                                Deduction for
                                                                                                             loans, professional services, contingent, unliquidated, or Total claim, if     value of collateral
    Name of creditor                                           Contact information                           and government contracts) disputed                         partially secured or setoff             Unsecured claim
     1 PAO TMK                                                 40/2a POKROVKA STREET                         Trade debt                                                                  $0                  $0      $40,481,249
                                                               MOSCOW, RU 101000
     2 US SMALL BUSINESS ADMINISTRATION                        8701 S GESSNER RD #1200                       Bank Loan                                                                 $0                 $0        $8,048,962
                                                               HOUSTON, TX 77074
     3 ARCELORMITTAL PROJECTS AMERICAS LLC                     19500 STATE HIGHWAY 249, STE. 650             Trade debt                                                                $0                 $0        $2,691,119
                                                               HOUSTON, TX 77070
     4 RDT INC                                                 9022 VINCIK EHLERT, PO BOX 73                 Trade debt                                                                $0                 $0        $1,328,877
                                                               BEASLEY, TX 77417
     5 TUBOS REUNIDOS INDUSTRIAL SLU                           BARRIO SAGARRIBAI NO.2                        Trade debt                                                                $0                 $0        $1,227,636
                                                               AMURRIO, SPAIN 01470
     6 TMK GULF INTERNATIONAL PIPE INDUSTRY LLC                POB 1831                                      Trade debt                                                                $0                 $0        $1,025,543
                                                               AZAIBA, OMAN 130
     7 TUBULAR SOLUTIONS INC                                   12335 KINGSRIDE LN, STE 250                   Trade debt                                                                $0                 $0          $353,094
                                                               HOUSTON, TX 77024
     8 TUBOS REUNIDOS AMERICA, INC                             550 POST OAK BLVD., STE #430                  Trade debt                                                                $0                 $0          $122,878
                                                               HOUSTON, TX 77027-9413
     9 SCHOUEST, BAMDAS, SOSHEA & BENMAIER P.L.L.C.            1001 MCKINNEY STR. STE 1400                   Professional Services                                                     $0                 $0          $112,707
                                                               HOUSTON, TX 77002
    10 HOUSTON INTERNATIONAL SPECIALTY INC                     19996 HICKORY TWIG WAY                        Trade debt                                                                $0                 $0          $110,037
                                                               SPRING, TX 77388
    11 BRC INTERNATIONAL LLC                                   4721 GARTH RD SUITE C-3/C-400                 Trade debt                                                                $0                 $0           $80,390
                                                               BAYTOWN, TX 77521
    12 THE HAMMOND LAW FIRM                                    550 POST OAK BLVD., STE 580                   Professional Services                                                     $0                 $0           $72,246
                                                               HOUSTON, TX 77027
    13 WEATHERFORD GEMOCO                                      PO BOX 301003                                 Trade debt                                                                $0                 $0           $54,092
                                                               DALLAS, TX 75303-1003
    14 JAMES RIVER INSURANCE COMPANY                           PO BOX 27648                                  Professional Services                                                     $0                 $0           $31,985
                                                               RICHMOND, VA 23261-7648
    15 UNIVERSAL TUBI PROTECTORS LLC                           1325 HARTWIG                                  Trade debt                                                                $0                 $0           $22,613
                                                               HOUSTON TEXAS 77093
    16 Bradley J. Fish, Inc., (dba SULLAIR OF HOUSTON)         8640 PANAIR                                   Trade debt                                                                $0                 $0           $20,286
                                                               HOUSTON, TX 77061-4185
    17 DRILLTEC TECHNOLOGIES INC.                              10875 KEMPWOOD DRIVE, SUITE 2                 Trade debt                                                                $0                 $0           $18,409
                                                               HOUSTON, TX 77043
    18 REL ENTERPRISES INC                                     PO BOX 1379                                   Trade debt                                                                $0                 $0           $16,341
                                                               BROUSSARD, LA 70518
    19 SCAN SYSTEMS CORP                                       8505 TECHNOLOGY FOREST PL, STE 702            Professional Services        Disputed                                     $0                 $0           $14,932
                                                               THE WOODLANDS, TX 77381
    20 EEPB INNOVA TAX, LLC                                    2950 NORTH LOOP SOUTH, SUITE 1200             Professional Services                                                     $0                 $0           $14,712
                                                               HOUSTON, TX 77092
    21 AMERICAN CAP                                            P O BOX 107                                   Trade debt                                                                $0                 $0           $11,759
                                                               WHEATLAND, PA 16161
    22 PTR TOOL AND PLASTICS, LLC                              PO BOX 338                                    Trade debt                                                                $0                 $0           $11,569
                                                               WHEATLAND, PA 16161
    23 PATRIOT SECURITY EOC                                    PO BOX 1876                                   Professional Services                                                     $0                 $0           $11,560
                                                               NEDERLAND, TX 77627
    24 POLARIS PRECISION TUBULAR SERVICES LLC                  PO Box 80926                                  Trade debt                                                                $0                 $0           $11,143
                                                               MIDLAND, TX 75771
    25 TEXAS COMMISSIONED SECURITY OPERATIONS                  10200 EAST FWY 120                            Trade debt                                                                $0                 $0           $10,947
                                                               HOUSTON, TX 77029
    26 WAREHOUSE RENTALS&SUPPLIES                              1335 SOUTH MAIN STREET                        Trade debt                                                                $0                 $0           $10,032
                                                               GREENSBURG, PA 15601
    27 CHARLES W. GIRKIN, INC.                                 1468 CONFEDERATE RD.                          Trade debt                                                                $0                 $0             $8,164
                                                               HOUSTON, TX 77055
    28 LNK PLASTICS LLC                                        PO Box 639                                    Trade debt                                                                $0                 $0             $6,135
                                                               SHEPHERD, TX 77371
    29 RELADYNE/HURT COMPANY                                   PO BOX 958427                                 Trade debt                                                                $0                 $0             $6,043
                                                               SAINT LOUIS, MO 63195-8427
    30 REPUBLIC TUBE, LLC                                      11200 MESA DR                                 Trade debt                                                                $0                 $0             $6,000
                                                               HOUSTON, TX 77078




10489614v1                                                                                                                                                                                                                 1 of 1
                         Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 14 of 15




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      OFS International, LLC                                                                        Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for OFS International, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 OFSI Holding, LLC
 7735 Miller Road #3
 Houston, TX 77049




 None [Check if applicable]




05.31.2021                                                           /s/ Joshua W. Wolfshohl
 Date                                                                 Joshua W. Wolfshohl
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for OFS International, LLC
                                                                     Porter Hedges LLP
                                                                     1000 Main Street, 36th Floor
                                                                     Houston, TX 77002
                                                                     (713) 226-6000 Fax:(713) 228-1331
                                                                     jwolfshohl@porterhedges.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                         Case 21-31784 Document 1 Filed in TXSB on 05/31/21 Page 15 of 15




 Fill in this information to identify the case:

 Debtor name         OFS International, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration     Corporate Statement and List of the 30 Creditors Who Have Unsecured Claims
                                                                           and Are Not Insiders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on         05.31.2021                               X /s/ Alexey Ratnikov
                                                                       Signature of individual signing on behalf of debtor

                                                                       Alexey Ratnikov
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
